         Case 3:16-cv-00076-KGB Document 64 Filed 05/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LAKHRAJ MANOHAR                                                                       PLAINTIFF

v.                                Case No. 3:16-cv-00076-KGB

BAXTER, et al.                                                                    DEFENDANTS

                                             ORDER

       Defendant Scott Baxter filed a notice informing the Court that on November 5, 2019, Mr.

Baxter’s counsel mailed plaintiff Lakhraj Manohar a file-marked copy of Mr. Baxter’s motion to

dismiss, the exhibit attached thereto, and the brief in support of said motion (Dkt. No. 50, ¶ 1). On

November 26, 2019, Mr. Baxter’s counsel’s office received the returned mail containing the

notations “vacant” and “unable to forward” on the envelope (Dkt. Nos. 50, ¶ 1; 50-1). In response,

the Court entered an Order on February 5, 2020, directing Mr. Manohar to confirm in writing

through a filed status report his current mailing address within 21 days from the entry of said Order

(Dkt. No. 52). The Court advised Mr. Manohar that his failure to do so may result in the dismissal

of this lawsuit pursuant to Local Rule 5.5(c)(2) of the Local Rules of the United States District

Court for the Eastern and Western Districts of Arkansas, which provides, in part, that “[i]f any

communication from the Court to a pro se plaintiff is not responded to within thirty (30) days, the

case may be dismissed without prejudice.”

       Later that same day, Mr. Manohar filed his response to Mr. Baxter’s pending motion to

dismiss (Dkt. Nos. 47, 53). This response, however, provided no current mailing address for Mr.

Manohar. Indeed, the Court still lacks Mr. Manohar’s current mailing address as evidenced by the

Court’s Initial Scheduling Order and Order directing Mr. Manohar to file a status report both being

returned undeliverable on February 14, 2020 (Dkt. Nos. 51, 52, 56, 57).
         Case 3:16-cv-00076-KGB Document 64 Filed 05/31/20 Page 2 of 2



       Mr. Baxter then filed a motion to strike Mr. Manohar’s untimely response to the motion to

dismiss (Dkt. No. 54). Mr. Baxter later filed notice with the Court confirming that, although he

attempted to serve a copy of the motion on Mr. Manohar, mail to Mr. Manohar was returned as

undeliverable (Dkt. No. 58). Likewise, Mr. Baxter’s efforts to coordinate with Mr. Manohar

regarding the Federal Rule of Civil Procedure 26(f) report have been unsuccessful due to an

inability to contact Mr. Manohar (Dkt. Nos. 59; 63). As a result, Mr. Baxter filed a motion to

dismiss for lack of prosecution (Dkt. No. 60).

       As of the date of this Order, Mr. Manohar has not complied with the Court’s Order from

February 5, 2020. Further, Mr. Manohar has not participated in a Rule 26(f) conference or the

drafting of a Rule 26(f) report. Accordingly, the Court grants Mr. Baxter’s motion to dismiss for

lack of prosecution but will not dismiss with prejudice this case (Dkt. No. 60). Instead, this case

is dismissed without prejudice. The Court denies Mr. Baxter’s initial motion to dismiss and motion

to strike response as moot (Dkt. Nos. 47, 54).

       So ordered this 31st day of May, 2020.


                                                          ________________________________
                                                           Kristine G. Baker
                                                           United States District Judge




                                                 2
